Electronically Filed
                                                       Supreme Court
                                                       SCAD-12-0001113
                                                       11-FEB-2013
                                                       10:42 AM
                          SCAD-12-00001113

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                    GREG I. NISHIOKA, Respondent.


                        ORIGINAL PROCEEDING
                  (ODC 12-014-9030, 12-035-9051,
              12-048-9064, 12-049-9065, 12-050-9066)

          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Office of Disciplinary

 Counsel (ODC)’s   “Petition for Order Granting Request of Greg I.

 Nishioka to Resign From the Practice of Law in Lieu of

 Discipline” and the memorandum, affidavits, and exhibits in

 support thereof, it appears the Petition is supported by

 Respondent Nishioka’s affidavit and that the affidavit meets the

 requirements of Rule 2.14(a) of the Rules of the Supreme Court of

 the State of Hawai#i (RSCH).   In sum, Nishioka admits to failing

 to act with reasonable competence or diligence in representing

 clients, failing to keep clients reasonably informed about the

 status of their matters and promptly complying with their
reasonable requests for information, commingling and

misappropriating client funds, failing to promptly render

accurate accountings, failing to return client files or to

provide refunds upon request, falsely communicating the nature of

his practice through the use of a misleading name for his firm,

failing to respond to ODC’s lawful demands for information during

the resulting investigations, and engaging in deceitful conduct,

resulting in forty-seven separate violation of Rules 1.1, 1.3,

1.4(a), 1.15(c), 1.15(d), 1.15(f)(3), 1.15(f)(4), 1.16(d),

7.1(a), 7.5(a), 8.1(b), 8.4(c), and 8.4(d) of the Hawai#i Rules

of Professional Conduct.   It further appears that, because

Respondent Nishioka’s behavior included misappropriation of

client funds, any reinstatement must be predicated upon full

restitution of all misappropriated money.    Therefore,

          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that

the petition is granted and Respondent Greg I. Nishioka’s request

to resign in lieu of discipline is granted.

          IT IS FURTHER ORDERED that the resignation is effective

30 days after the date of this order, as provided by RSCH Rules

2.14(d) and 2.16(c).

          IT IS FURTHER ORDERED that any future reinstatement is

conditioned upon proof that Respondent Nishioka has made full

restitution of all misappropriated monies.

          IT IS FURTHER ORDERED that (1) the Clerk shall remove


                                 2
Respondent Nishioka’s name from the role of attorneys licensed to

practice law in this jurisdiction and (2) within thirty days

after entry of this order, Respondent Nishioka shall submit to

the Clerk of this court the original certificate evidencing his

license to practice law in this jurisdiction.

          IT IS FURTHER ORDERED that (1) Respondent Nishioka

shall comply with the requirements of RSCH Rule 2.16 and (2) the

Disciplinary Board shall provide notice of the disbarment as

required by RSCH Rule 2.16(e) and (f).

          IT IS FINALLY ORDERED that Respondent Nishioka shall

pay to the Disciplinary Board all costs associated with these

proceedings upon the timely submission of a verified bill of

costs, as authorized by RSCH Rule 2.3(c).

          DATED:   Honolulu, Hawai#i, February 11, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 3